DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Ex Parte Quayle filed April 11, 2022 has been entered.
All of the pending claims were previously allowed. All of the previously made objections have been withdrawn in view of Applicant’s amendment to the specification in the Response filed April 11, 2022.

Allowable Subject Matter
The following claims are allowed: 1-2, 5-10, 14-17 and 19-21.
The claims are allowed, at least, because independent claim 1 is directed to a 
combination of oligonucleotide sequences that are free of the art, for the reasons already of record in the Non-Final Office Action mailed October 16, 2020.

Conclusion
Claims 1-2, 5-10, 14-17 and 19-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637        
                                                                                                                                                                                                /SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637